Citation Nr: 1716370	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder limitation of motion with rotator cuff tendinitis with impingement syndrome (right shoulder disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 1990.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the right shoulder disability and assigned an initial rating of 20 percent.

This matter was previously before the Board in August 2014 when a Veterans Law Judge (other than the undersigned) remanded this case in order to develop a claim of TDIU as raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record contains a long and somewhat complicated history of representation.  In August 2010 the Veteran submitted a 21-22a appointing a private attorney as his representative.  In August 2013 a subsequent 21-22a was submitted electing a Veteran Service Organization (VSO) as representation.  This document revoked the prior appointment of a private attorney.  See 38 C.F.R. § 14.631.  In June 2016 (prior to certification to the Board) the VSO revoked representation.  The June 2016 revocation of representation from the VSO states that they have withdrawn because the Veteran appeared to be represented by a private attorney.  However, the Board is not in receipt of a form 21-22a reappointing the private attorney as representative after that representation was revoked in August 2013.  Therefore, the Veteran is currently unrepresented, but may seek representation during the remand period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary in this case.  On March 2017 a shoulder and arm condition VA examination was conducted.  In relevant part the examiner noted huge disparities between the ROM results from the January 2010 examination and the examination that occurred in December 2015.  In March 2017 a rating decision was issued which denied an increased rating claim of right shoulder impingement.  However, a supplemental statement of the case (SSOC) has not been issued after the March 2017 VA examination.  Therefore, the AOJ must issue an SSOC that reflects consideration of the above cited evidence, as discussed in the remand directives below.  See 38 C.F.R. § 19.9(c). 

The claim for TDIU is inextricably intertwined with the claim of an increased rating for a right shoulder disability.  Therefore, consideration of the appeal in that matter is deferred pending development of that claim.

Accordingly, the case is REMANDED for the following:

Upon completion of any additional action deemed necessary, the AOJ should then review the record (including the March 2017 VA examination), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran an opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




